     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1147 Page 1 of 11



 1     J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                           lawoffice@rlteel.com
 2     NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
          nfox@foley.com                           1425 BROADWAY, MAIL CODE: 20-6690
 3     FOLEY & LARDNER LLP                         SEATTLE, WASHINGTON 98122
       3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
 4     SAN DIEGO, CA 92130
       T: 858.847.6700 // F: 858.792.6773
 5
       EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 6       eridley@foley.com                           graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 7       aouellette@foley.com                      111 HUNTINGTON AVENUE
       FOLEY & LARDNER LLP                         BOSTON, MA 02199-7610
 8     555 CALIFORNIA STREET, SUITE 1700           T: 617.342.4000 // F: 617.342.4001
       SAN FRANCISCO, CA 94104-1520
 9     T: 415.434.4484 // F: 415.434.4507

10    Attorneys for Plaintiffs SLYVESTER OWINO,
      JONATHAN GOMEZ, and the Proposed Class(es)
11

12                          UNITED STATES DISTRICT COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14 SLYVESTER OWINO and JONATHAN                )   Case No. 17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all      )
15 others similarly situated,                  )   CLASS ACTION
                              Plaintiffs,      )
16                                             )   PLAINTIFFS’ AND COUNTER-
                vs.                            )   DEFENDANTS’ ANSWER TO
17                                             )   CORECIVIC’S COUNTERCLAIMS
      CORECIVIC, INC.,                         )
18                                             )
                                  Defendant.. )
19                                             )
      CORECIVIC, INC.,                         )
20
                            Counter-Claimant, ))
21                                             )
                                               )
22                 vs.                         )
                                               )
23    SLYVESTER OWINO and JONATHAN )               Judge: Hon. Janis L. Sammartino
      GOMEZ, on behalf of themselves and all )     Magistrate: Hon. Nita L. Stormes
24    others similarly situated,               )
25                        Counter-Defendants. ))   DEMAND FOR JURY TRIAL

26

27

28


                                                            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1148 Page 2 of 11



 1          Plaintiffs and Counter-Defendants Sylvester Owino and Jonathan Gomez, on
 2    behalf of themselves and the putative classes (“Plaintiffs”), hereby answer the
 3    Counterclaims filed by Defendant CoreCivic, and admit, deny, and allege as follows
 4    (references herein are to the numbered paragraphs of the Defendant’s Counterclaims,
 5    unless otherwise indicated):
 6                                   JURISDICTION AND VENUE
 7          1.     Plaintiffs deny that jurisdiction is proper under 28 U.S.C. § 1332(a)(2)
 8    insofar as the alleged amount in controversy cannot reasonably be determined to exceed
 9    the jurisdictional amount. The remaining allegations in paragraph 1 are admitted.
10          2.     The allegations set forth in paragraph 2 are admitted.
11          3.     The allegations set forth in paragraph 3 are admitted.
12                                            PARTIES
13          4.     Plaintiffs admit that CoreCivic is a Maryland corporation with its principal
14    place of business in Tennessee, and that Defendant owned and operated the Otay Mesa
15    Detention Center (“OMDC”) located in San Diego, California; the San Diego
16    Correctional Facility (“SDCF”), located in San Diego, California; and the California City
17    Correctional Center (“CACCC”), located in California City, California. Plaintiff further
18    admits that CoreCivic currently houses immigration detainees at OMDC and that SDCF
19    and CACCC also housed immigration detainees. The remaining allegations of paragraph
20    4 are denied. Plaintiffs do not have sufficient knowledge to admit or deny the allegations
21    contained in Footnote 1, and to that extent those allegations are denied.
22          5.     Plaintiff Owino admits he is a citizen of Kenya and a resident of California,
23    and that he was a detainee at a CoreCivic facility in California at various times during the
24    period from November 7, 2005 to March 9, 2015. He did receive food and clothing, and
25    there were recreational moments during his stay.         Except as herein as specifically
26    admitted, the remaining allegations of paragraph 5 are denied.
27          6.     Plaintiff Gomez admits that he is a citizen of Mexico, and a resident of
28    California, and that he was a detainee at CoreCivic facility in California during the period


                                                -1-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1149 Page 3 of 11



 1    from June 18, 2012 to September 18, 2013. He did receive food and clothing, and there
 2    were recreational moments during his stay. Except as herein specifically admitted, the
 3    remaining allegations of paragraph 6 are denied.
 4                   FIRST CAUSE OF ACTION: UNJUST ENRICHMENT
 5          7.      With respect to the allegations in paragraph 7, Plaintiffs state that any
 6    applicable agreements between Defendant and ICE speak for themselves. To the extent
 7    the allegations set forth facts or statements that vary from the agreements or
 8    mischaracterize their terms, those allegations are denied. Plaintiffs do not have sufficient
 9    knowledge to admit or deny the remaining allegations, and to that extent those allegations
10    are denied.
11          8.      With respect to the allegations in paragraph 8, Plaintiffs state that any
12    applicable agreements between Defendant and ICE speak for themselves. To the extent
13    the allegations set forth facts or statements that vary from the agreements or
14    mischaracterize their terms, those allegations are denied.
15          9.      Plaintiffs admit that Defendant has operated a Voluntary Work Program at
16    various California facilities, which is referred to in Plaintiffs’ Complaint as the program
17    for “Dollar-A-Day Work.”         All references to the “Voluntary Work Program” in
18    Plaintiffs’ Answer are made based on the understanding that it is simply a different name
19    given to the program for “Dollar-A-Day Work” described in the Complaint. Plaintiffs
20    further state that any applicable agreements between Defendant and ICE speak for
21    themselves. To the extent the allegations set forth facts or statements that vary from the
22    agreements or mischaracterize their terms, those allegations are denied. The remaining
23    allegations set forth in paragraph 9, including any characterization of the Voluntary Work
24    Program, are denied.
25          10.     Plaintiffs admit that the Voluntary Work Program is distinct from generally
26    applicable maintenance requirements Defendant imposes upon detainees. The remaining
27    allegations set forth in paragraph 10 are denied.
28          11.     The allegations set forth in paragraph 11 are denied.


                                                -2-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1150 Page 4 of 11



 1          12.    Plaintiffs deny that the Voluntary Work Product does not include the
 2    traditional characteristics of a standard employment relationship. Detainees participating
 3    in the Voluntary Work Program are employees under California law. Plaintiffs lack
 4    knowledge or information sufficient to form a belief as to the remaining allegations set
 5    forth in paragraph 12, and on that basis, the allegations are denied.
 6          13.    Plaintiffs admit that they received shelter (insofar as they were in an
 7    enclosed detention center), and certain food, clothing, and moments of recreation.
 8    Plaintiffs were forcibly detained during the period in which they received this shelter,
 9    food, and clothing and did not chose or otherwise seek out such services from Defendant.
10    The circumstances of their detention was imposed upon them. Except for the foregoing,
11    the allegations of paragraph 13 are denied.
12          14.    With respect to the allegations set forth in paragraph 14, to the extent the
13    allegations are a repetition of documents purportedly bearing the signature of Plaintiffs,
14    the documents cited speak for themselves. To the extent the allegations in paragraph 14
15    conflict with such documents or such documents do not exist, such allegations are denied.
16    Answering further, Plaintiffs recall certain paperwork during their intake at OMDC, but
17    lack knowledge or information sufficient to form a belief as to allegations regarding the
18    contents of any specific paperwork.
19          15.    With respect to the allegations set forth in paragraph 15, to the extent the
20    allegations are a repetition of documents purportedly bearing the signature of Plaintiffs,
21    the documents cited speak for themselves. To the extent the allegations in paragraph 15
22    conflict with such documents or such documents do not exist, such allegations are denied.
23    Answering further, Plaintiffs recall certain paperwork during their intake at OMDC, but
24    lack knowledge or information sufficient to form a belief as to allegations regarding the
25    contents of any specific paperwork.
26          16.    Plaintiffs admit that they each participated in the Detainee Voluntary Work
27    Program at various times while housed in a CoreCivic detention facility.
28          17.    With respect to the allegations of paragraph 17, Plaintiffs admit that some of


                                                -3-            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1151 Page 5 of 11



 1    the putative class members performed work at CoreCivic detention facilities, for which
 2    they were not compensated as required by applicable law, and otherwise were the subject
 3    of the conduct and violations of applicable law as set forth in the Complaint. Answering
 4    further, Plaintiffs state that the putative class extends beyond CoreCivic’s California
 5    facilities and beyond detainees who participated in Defendant’s Voluntary Work
 6    Program(s). The allegations in paragraph 17 which imply a more limited class are
 7    denied.
 8          18.     The allegations set forth in paragraph 18 are denied.
 9          19.     Plaintiffs state that the putative class extends beyond CoreCivic’s California
10    facilities and beyond detainees who participated in Defendant’s Voluntary Work
11    Program(s). The allegations in paragraph 19 which imply a more limited class are
12    denied.     As to the remaining allegations, Plaintiffs lack knowledge or information
13    sufficient to form a belief as to the allegations set forth in paragraph 19, and on that basis,
14    the allegations are denied.
15          20.     Plaintiffs state that the putative class extends beyond detainees who
16    participated in Defendant’s Voluntary Work Program(s). The allegations in paragraph 20
17    which imply a more limited class are denied. The remaining allegations set forth in
18    paragraph 20 are also denied.
19          21.     Plaintiffs admit that once their detention ceased, and they were released
20    from OMDC, and other facilities of Defendant, they ceased to perform work in the
21    various facilities. Answering further, Plaintiffs state that the putative class extends
22    beyond CoreCivic’s California facilities and beyond detainees who participated in
23    Defendant’s Voluntary Work Program(s). The allegations in paragraph 21 which imply a
24    more limited class are denied. Except as admitted in the foregoing, the remaining
25    allegations of paragraph 21 are also denied.
26          22.     Plaintiffs state that the putative class extends beyond CoreCivic’s California
27    facilities and beyond detainees who participated in Defendant’s Voluntary Work
28    Program(s). The allegations in paragraph 22 which imply a more limited class are


                                                 -4-            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1152 Page 6 of 11



 1    denied. The remaining allegations set forth in paragraph 22 are also denied.
 2          23.    Plaintiffs admit that, without paying Defendant or ICE, they received shelter
 3    (insofar as they were in an enclosed detention center), and certain food, clothing, and
 4    moments of recreation. Plaintiffs and the putative class members were forcibly detained
 5    during the period in which they received this shelter, food, and clothing and did not
 6    choose or otherwise seek out such services from Defendant. The circumstances of their
 7    detention was imposed upon them. Answering further, Plaintiffs state that the putative
 8    class extends beyond CoreCivic’s California facilities and beyond detainees who
 9    participated in Defendant’s Voluntary Work Program(s). The allegations in paragraph 23
10    which imply a more limited class are denied. Except as admitted in the foregoing, the
11    allegations of paragraph 23 are denied.
12          24.    The allegations set forth in paragraph 24 are denied.
13          25.    The allegations set forth in paragraph 25 are denied.
14                SECOND CAUSE OF ACTION: DECLARATORY RELIEF
15          26.    With respect to the allegations set forth in paragraph 26, Plaintiffs
16    incorporate by reference their responses to the allegations set forth in paragraphs 1-25
17    above, as if fully stated herein.
18          27.    With respect to the allegations of paragraph 27, Plaintiffs state that the
19    allegations with respect to action taken by Congress and ICE, and the meaning thereof,
20    are conclusions of law for which no answer is required. Plaintiffs lack knowledge or
21    information sufficient to form a belief as to the allegations concerning ICE’s
22    reimbursement payments to Defendants, and on that basis, the allegations are denied.
23    Plaintiffs deny any and all allegations in paragraph 27 to the extent they purport to imply
24    that Defendant was not required to or was prohibited from complying with federal and
25    state laws, including California labor laws.
26          28.    Plaintiffs lack knowledge or information sufficient to form a belief as to the
27    allegations concerning any prohibition—contractual or otherwise—ICE imposes on
28    Defendant, and on that basis, the allegations are denied. Plaintiffs further deny any and


                                                -5-          Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1153 Page 7 of 11



 1    all allegations in paragraph 28 to the extent they purport to imply that Defendant was not
 2    required to or was prohibited from complying with federal and state laws, including
 3    California labor laws.
 4          29.   With respect to the allegations of paragraph 29, Plaintiffs admit that some of
 5    the putative class members performed work at OMDC or other CoreCivic detention
 6    facilities, for which they were not compensated as required by applicable law, and
 7    otherwise were the subject of the conduct and violations of applicable law as set forth in
 8    the Complaint. Answering further, Plaintiffs state that the putative class extends beyond
 9    CoreCivic’s California facilities and beyond detainees who participated in Defendant’s
10    Voluntary Work Program(s). The allegations in paragraph 29 which imply a more
11    limited class are denied. In addition, Plaintiffs lack knowledge or information sufficient
12    to form a belief as to the allegations related to Defendant’s internal processes or its
13    communications with ICE, and on that basis, those allegations are denied.
14          30.   Plaintiffs admit that they initiated this lawsuit and that, instead of
15    compensating them and the putative class members for numerous violations of law,
16    Defendant has chosen to incur attorneys’ fees defending the claims against them. The
17    remaining allegations set forth in paragraph 30 are denied.
18          31.   Plaintiffs admit that they and other members of the putative class were
19    federal immigration detainees housed at detention facilities owned and operated by
20    Defendant. The remaining allegations set forth in paragraph 31 are denied.
21          32.   With respect to the allegations set forth in paragraph 32, Plaintiffs state that
22    the requests made by Defendant seek a determination which is inconsistent with the legal
23    requirements applicable to the facts alleged in the Complaint, and assert legal conclusions
24    for which no answer is required. To the extent an answer is required, the allegations set
25    forth in paragraph 32 are denied.
26                                 AFFIRMATIVE DEFENSES
27          Plaintiffs, and each of them, assert the following separate and distinct affirmative
28    defenses to Defendant’s Counterclaims:


                                               -6-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1154 Page 8 of 11



 1                                FIRST AFFIRMATIVE DEFENSE
 2           Each and every cause of action contained therein, fails to set forth facts sufficient
 3    to constitute a cause of action upon which relief may be granted against Plaintiffs, or
 4    either, or any, of them.
 5                               SECOND AFFIRMATIVE DEFENSE
 6           Defendant is barred in whole or in part from recovering any alleged damages,
 7    which damages are specifically denied, because Defendant, by its own acts and
 8    omissions, waived its rights.
 9                                THIRD AFFIRMATIVE DEFENSE
10           Defendant is barred in whole or in part from recovering any alleged damages,
11    which damages are specifically denied, because such damages were caused and are the
12    result, either in whole or in part, of Defendant’s own culpable conduct and its assumption
13    of risk.
14                               FOURTH AFFIRMATIVE DEFENSE
15           Defendant is barred in whole or in part from recovering any alleged damages,
16    which damages are specifically denied, as a result of laches.
17                                FIFTH AFFIRMATIVE DEFENSE
18           Defendant is barred in whole or in part from recovering any alleged damages,
19    which damages are specifically denied, under the doctrine of unclean hands and other
20    related equitable defenses.
21                                SIXTH AFFIRMATIVE DEFENSE
22           Any valid claims alleged by Defendant are barred, in whole or in part, by the
23    applicable statute of limitations.
24                               SEVENTH AFFIRMATIVE DEFENSE
25           Any injury caused to Defendant, if any, was the result of acts or failures to act of
26    persons other than Plaintiffs and/or is the responsibility of persons other than Plaintiffs.
27                               EIGHTH AFFIRMATIVE DEFENSE
28           Defendant is barred in whole or in part from recovering any alleged damages,


                                                 -7-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1155 Page 9 of 11



 1    which damages are specifically denied, as a result of accord and satisfaction.
 2                                NINTH AFFIRMATIVE DEFENSE
 3           Defendant cannot recover for any purported unjust enrichment insofar as Plaintiffs
 4    were forcibly detained during the period in which they received the shelter, food,
 5    clothing, and other services from Defendant that form the basis of Defendant’s claims.
 6    Plaintiffs did not voluntarily chose or otherwise seek out such services from Defendant.
 7    The circumstances of their detention was imposed upon them.
 8                               TENTH AFFIRMATIVE DEFENSE
 9           The allegations of the Complaint are incorporated herein by reference, and bar any
10    recovery or judgment for Defendant on its Counterclaims.
11                            ELEVENTH AFFIRMATIVE DEFENSE
12           Defendant’s Second Cause of Action for Declaratory Relief fails for lack of a
13    present case or controversy.
14                             TWELFTH AFFIRMATIVE DEFENSE
15           Plaintiffs hereby asserts all additional affirmative defenses that may be revealed in
16    the course of discovery, by further investigation, or at trial. Plaintiffs reserve the right to
17    supplement these Affirmative Defenses as additional facts and information come to their
18    attention in the course of this litigation.
19                                      PRAYER FOR RELIEF
20           WHEREFORE, Plaintiffs/Counter -Defendants, and each of them, pray for relief as
21    follows:
22           1.     That Defendant takes nothing by way of its Counterclaims;
23           2.     That   judgment      on   the     Counterclaims   be   entered   in   favor   of
24    Plaintiffs/Counter-Defendants and the class they represent;
25           3.     That Plaintiffs/Counter-Defendants be awarded their costs of this suit;
26           4.     That Plaintiffs/Counter-Defendants be awarded attorneys’ fees as applicable;
27    and
28           5.     For such other and further relief as the Court deems just and proper.


                                                    -8-         Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1156 Page 10 of 11



 1    DATED: November 16, 2018             FOLEY & LARDNER LLP
                                           J. Mark Waxman
 2                                         Eileen R. Ridley
 3                                         Geoffrey Raux
                                           Nicholas J. Fox
 4                                         Alan R. Ouellette
 5

 6
                                           /s/ Eileen R. Ridley
 7                                         Eileen R. Ridley
 8                                         LAW OFFICE OF ROBERT L. TEEL
 9                                         ROBERT L. TEEL
                                           Robert L. Teel
10
                                           Attorneys for Plaintiffs/ Counter-Defendants
11                                         SLYVESTER OWINO, JONATHAN GOMEZ,
12                                         and the Proposed Class(es)

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -9-            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 73 Filed 11/16/18 PageID.1157 Page 11 of 11



 1                              CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3    foregoing document has been served on November 16, 2018 to all counsel of record who
 4    are deemed to have consented to electronic service via the Court’s CM/ECF system per
 5    Civil Local Rule 5.4.
 6
                                           /s/ Eileen R. Ridley
 7
                                           Eileen R. Ridley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -10-           Case No. 17-CV-01112-JLS-NLS
